Citation Nr: 0901808	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Baltimore, Maryland regional office (RO) of the Department of 
Veterans Affairs (VA).  

These issues were previously before the Board in May 2005 and 
February 2006 but were remanded for additional development.  
The requested development has been completed to the extent 
possible, and the issues have been returned for further 
consideration. 

The veteran's representative has requested that the veteran's 
appeal be remanded for additional development.  The Board 
agrees, and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required. 


REMAND

A review of the record indicates that the veteran has not 
been afforded VA examinations of his disabilities since 
September 2002.  Attempts to obtain private treatment records 
for his disabilities have been unsuccessful, and the VA 
treatment records that have been obtained contain little 
useful information.  The veteran's representative has 
requested that the veteran be afforded additional VA 
examinations in order to obtain a current picture of his 
disabilities in view of the unavailability of the private 
treatment records covering the appeal period.  The Board 
agrees that new examinations would be useful in the 
evaluation of the veteran's disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination by a qualified examiner to 
determine the current severity of his 
service connected sinusitis.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  All criteria 
necessary for the evaluation of this 
disability must be addressed, including 
the amount of incapacitating episodes in 
the past year that required antibiotic 
treatment of at least four to six weeks, 
and the amount of non-incapacitating 
episodes in the past year manifested by 
headaches, pain, and purulent discharge 
or crusting.  The presence or absence of 
osteomyelitis or near constant sinusitis 
should also be noted.  

2.  The veteran should be afforded a VA 
examination by a qualified examiner to 
determine the current severity of his 
service connected gastroesophageal reflux 
disease.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
criteria necessary for the evaluation of 
this disability must be addressed.  The 
presence or absence of pain, vomiting, 
material weight loss due to the 
gastroesophageal reflux, hematemesis, 
melena, anemia, dysphagia, pyrosis, 
regurgitation, or substernal or arm or 
shoulder pain should be noted.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




